        Case 3:19-cv-00301-SDD-RLB             Document 154        07/01/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


JOHN POULLARD (#98999)
                                                                          CIVIL ACTION
VERSUS
                                                                          NO. 19-301-SDD-RLB
JOHN BEL EDWARDS, ET AL.

                                              ORDER

       Before the Court is the plaintiff’s Motion for Restraining Order and Preliminary

Injunction (R. Doc. 81), wherein the plaintiff requests injunctive relief due to alleged retaliation

and deliberate indifference to his serious medical needs. These claims are unrelated to the claims

asserted in this proceeding which consists of sexual harassment, the use of excessive force, and

failure to protect the plaintiff from harm.

       Where, as here, a plaintiff requests injunctive relief concerning conduct unrelated to the

underlying claims of his lawsuit, such relief is not appropriate. For example, the United States

Eighth Circuit Court of Appeals explained: A court issues a preliminary injunction in a lawsuit

to preserve the status quo and prevent irreparable harm until the court has an opportunity to rule

on the lawsuit’s merits. See Dataphase Sys., Inc., v. C L Sys., Inc., 640 F.2d 109, 113 & n. 5 (8th

Cir. 1981). Thus, a party moving for a preliminary injunction must necessarily establish a

relationship between the injury claimed in the party’s motion and the conduct asserted in the

complaint. See Penn v. San Juan Hosp., Inc., 528 F.2d 1181, 1185 (10th Cir. 1975). It is self-

evident that Devose’s motion for temporary relief has nothing to do with preserving the district

court’s decision-making power over the merits of Devose’s 42 U.S.C. § 1983 lawsuit. To the

contrary, Devose’s motion is based on new assertions of mistreatment that are entirely different

from the claim raised and the relief requested in his inadequate medical treatment lawsuit.
        Case 3:19-cv-00301-SDD-RLB              Document 154       07/01/20 Page 2 of 2




Although these new assertions might support additional claims against the same prison officials,

they cannot provide the basis for a preliminary injunction in this lawsuit. See Stewart v. United

States I.N.S., 762 F.2d 193, 198-99 (2 Cir. 1985).

        Consequently, the Court found that the district court correctly ruled as a matter of law

that Devose was not entitled to a preliminary injunction. Devose v. Herrington, 42 F.3d 470, 471

(8th Cir. 1994). Accord Power v. Starks, No. 4:16-CV-00045, 2017 WL 2062940, at *1 (N.D.

Miss. May 12, 2017) (“Because a preliminary injunction depends on the prisoner’s likelihood of

success on the merits, a district court should not issue an injunction when the injunction in

question is not of the same character, and deals with a matter lying wholly outside the issues in

the suit. Accordingly, courts have routinely declined to grant a prisoner injunctive relief related

to conduct unrelated to the underlying claims of his lawsuit.” (citations, quotation marks, and

brackets omitted)); Lando & Anastasi, LLP v. Innovention Toys, L.L.C., Civ. Action No. 15-154,

2015 WL 12564201, at *2 (E.D. La. Oct. 15, 2015) (“[W]hile a preliminary injunction is

appropriate to grant intermediate relief of the same character as that which may be granted

finally, a district court should not issue an injunction when the injunction in question is not of the

same character, and deals with a matter lying wholly outside the issues in the suit.” (quotation

marks and brackets omitted)); Schwartz v. United States Department of Justice, Civ. Action No.

06-5581, 2007 WL 2916465, at *3 (D.N.J. Oct. 4, 2007) (“A preliminary injunction grants

intermediate relief of the same character as that which may be granted finally. When the movant

seeks intermediate relief beyond the claims in the complaint, the court is powerless to enter a

preliminary injunction.” (citations and quotation marks omitted)). Accordingly,

       IT IS ORDERED that the plaintiff’s Motion (R. Doc. 81) be and is hereby DENIED.

       Signed in Baton Rouge, Louisiana, on July 1, 2020.



                                                          S
                                                  _________________________________
                                                  UNITED STATES CHIEF DISTRICT JUDGE
                                                  SHELLY D. DICK
